                                                                              KS
Case 1:21-cr-20301-DPG Document 1 Entered on FLSD Docket 05/12/2021 Page 1 of 14


                                                                                         May 11, 2021
                            U N ITE D STAT ES D ISTR ICT C O U RT
                            SO U TH ER N DISTR ICT O F FL O R ID A
                     21-20301-CR-GAYLES/TORRES
                        CA SE N O .
                                         18U.S.C.j1349
                                         18U.S.C.j1001(a)(2)
                                         18U.S.C.j981(a)(1)(C)

  UNITED STATES OF AM ERICA

  VS.

  JESSICA PALACIO,

                       D efendant.
                                               /


                                         IND ICTM EN T

         The G rand Jury charges that:

                                  G EN ER AL A LL EG A TIO N S

         A tvarioustim esrelevantto this lndictm ent;

                Clinicalresearch trials,also know n asclinicalinvestigations,w ere research studies

   conductedon voluntaly human subjectsdesignedtoanswerspeciticquestionsaboutthesafety
   oreffectiveness ofnew drugs. Dnlg developers,orûtsponsors,''initiated and took responsibility

   forclinicalresearch trials.

                 The United StatesFood and Drug Administration (1$FDA'')wasresponsible for
   ensuring thatdnzgs intended forhum an use were safe and effective. The FDA relied on the

   truthfulnessand accuracy ofthe resultsofclinicalresearch trialsto makeregulatory decisions

    abouttheapprovalofnew drugs,with theultim ategoalofensuring thata11FDA-approved drugs

    w ere safe and effective fortheirapproved uses in hum ans.

                 Before beginning a clinical research trial,sponsors w ere required to provide the
Case 1:21-cr-20301-DPG Document 1 Entered on FLSD Docket 05/12/2021 Page 2 of 14



   FDA with extensiveinformation regarding theproposed trial,including a detailed investigation

   Plan known as a ûistudy protocol.'' The study protocoldescribed,among other things,the

   eligibility criteriaforindividualsto enrollasstudy subjects,schedulesoftestsandprocedures,
   drug and dosage regim ens,the length ofthe study,and the health outcom esto be m easured by

   thestudy.Clinicalresearch trialswererequired to beconducted accordingtothestudy protocol,

   aswellasany applicable lawsand FDA regulations.

          4. Sponsorsgenerally retained contractresearch organizationsCçCROs'')to oversee
   and conductvarious aspects ofclinicalresearch trials. Sponsors and CRO stypically contracted

   with multipleresearch sitesto perform clinicalresearch trials.Undersuch an arrangement,each

   individualresearch sitewasresponsibleforidentifying study subjects,enrolling them into the
   study,perfonning thestudy,gathering data,andreportingthedatatothesponsorand/orCRO,in

   accordancewiththestudy protocol.

                Each research site had aprincipalinvestigator,also known asaclinicalinvestigator.

   Theprincipalinvestigatorwastheindividualresponsibleforconducting theclinicalinvestigation

   atthat site and ensuring thatthe clinicalresearch trialwas conducted according to the study

   protocolandincom pliancewith a11applicableFDA regulations.Responsibilitiesoftheprincipal

   investigatorincludedpersonally conducting orsupervising thestudy,including allrequirements

   regarding the qualitication ofthe subjects,the dispensation of study medication,and the
   collection and reporting ofdata;obtaining infonned consentfrom study subjects;reporting
   adverse eventsthatoccurduring the study;and ensuring thata11em ployeesw orking on the study

   m eetthose sam e obligations. Sub-investigators w orked tm der the direction of and assisted the

   principalinvestigatorin conducting clinicaltrials.

                Principalinvestigators were also required,by regulation,to prepare and maintain
Case 1:21-cr-20301-DPG Document 1 Entered on FLSD Docket 05/12/2021 Page 3 of 14




   records relating to clinicalresearch trials. These records,known asiûcase histories,''included
   adequate records ofthe disposition ofthe study drug,including dates and quantities ofdrugs

   dispensedtosubjects'
                      ,informedconsentfonnsandmedicalrecordsforeach subjectparticipating
   in the clinicalresearch trial;and records of al1 obselwations and other data pertinent to the

   investigationforeachsubjectadministeredanexperimentaldrug.
                The FDA had the authority to inspect clinical investigators to ensure that

   investigators were complying with allapplicable laws and regulations in conducting clinical

   trials. TheFDA'Sinspection authority included theauthorityto review casehistoriesand other

   recordsm aintained by the clinicalinvestigator.
                Clinicalinvestigatorsprovided to the sponsorand/orCRO the infonnation about

   each subjectorellrolleeinthestudy,includinghisorhermedicalhistory,laboratoryresults,and
   reaction to the drug under study. The sponsorthen provided the inform ation to the FDA for its

   usein evaluatingwhetherthedrugwassafeand effediveand shouldbeapprovedforitsintended

   use.

                            The D efendantand H er C o-conspirators

                 UnlimitedM edicalResearch,LLC CûunlimitedM edicalResearch'')wasamedical
   clinic incorporated in M iam i,Florida thatconducted clinicalresearch trials of new drugs for

   pharmaceuticalcompaniesand othersponsors.Unlim itedM edicalResearch'sprincipalplaceof

    businessw as on G rand CanalDrive in M iam i-Dade County,M iam i,Florida.

                 Defendant JESSICA PA LA CIO w as a resident of M iam i,Florida. From in or

    around D ecem ber2013 and continuing thzough in oraround Septem ber2015,PA LA CIO served

    asa study coordinatoratUnlim ited M edicalResearch.

           11. Yvelice Villam an Bencosme was a residentofHialeah,Florida,and licensed to
Case 1:21-cr-20301-DPG Document 1 Entered on FLSD Docket 05/12/2021 Page 4 of 14




   practice as a m edical doctor in the State of Florida. From in or around October 2013,and
   continuing through in or around Novem ber 2016,Villam an Bencosm e served as a clinical

   investigatoratUnlimited M edicalResearch.Villam anBencosmealsooperated aprivatem edical

   practice in Pem broke Pines,Florida.
               LisettR aventosw as a residentof M iam i,FL. From in oraround N ovem ber 2013

   and continuing through in oraround M arch 2016,Raventos selwed asa study coordinatorand

   co-ownerofUnlim ited M edicalResearch.

          13. M aytee Lledo was a residentofHialeah,Florida. From in or around December

   1996 and continuing through in oraround April2016,Lledo w as em ployed as a receptionistat

   V illam an Bencosm e'sprivate m edicalpractice in Pem broke Pines,Florida.

          14. Person 1 was a resident of M iam i,Florida. From in or around M ay 2012 and

   continuing through in oraround Septem ber 2017,Person 1 served as a co-ow ner of Unlim ited

   M edicalResearch.

                                          The ClinicalTrial

                Between atleastin oraround M ay 2012 and atleastin oraround Septem ber2017,

   Unlim ited M edicalResearch wascontracted to conductclinicaltrialson behalfofsponsorsand

   CROslocatedthroughouttheUnited States.

           16. Am ong the clinicaltrials Unlim ited M edicalResearch was contracted to conduct

   wasastudy(theçtstudy'')designedtoevaluatethesafetyandeffcacyofaninvestigationaldrug
   intended to treatpediatric asthm ain children betw een the agesof4 and 11w ith persistentasthm a.

    TheSponsor(sisponsor'')wasamultinationalpharmaceuticalcompany with aheadquartersin
    the United States. The CRO (çûCRO'') was a contract research organization based in
Case 1:21-cr-20301-DPG Document 1 Entered on FLSD Docket 05/12/2021 Page 5 of 14



   M assachusettsthatthe Sponsorcontracted with to monitorand overseethe Study.

         17.    Priorto beginning the Study,Unlimited M edicalResearch and YveliceVillaman

  B encosm e,as principal investigator,entered into a ççclinical TrialA greem ent''w ith the CRO ,

  which was acting as an independentcontractorforthe Sponsor. The ClinicalTrialAgreement

  required,am ong otherthings,thatinvestigatorsfollow the study protocol.Atoraroundthe sam e

  tim e,Bencosm e,asthe principalinvestigatorresponsible forconducting the trial,also signed a

  Fonn FDA 1572,in which she agreed to com ply w ith the tenns of the study protocol and a1l

  applicable FD A regulations.

         18. The Study protocolrequired subjects to meet certain eligibility criteria to be
  enrolledinthestudy.Forexample,nmongotherthings,theStudyrequiredsubjectstobebetween
  theagesoffotlrand eleven,and havedocum ented asthma.

          19.    The Clinical Trial Agreement between U nlim ited M edical Research, Yvelice

  V illam an Bencosm e,and the CR O,also included a schedule ofpaym entsthe Sponsorw ould pay

  UnlimitedMedicalResearchperstudy subjectforeachprocedure,test officevisit,orotherevent
  required underthe study protocol,in addition to otherfees.The ClinicalTrialA greem entrequired

  Unlimited M edical Research, in turn, to pay individual study subjects directly for their
  participation in theclinicaltrial.Unlim ited M edicalResearch wasgenerally requiredto pay study

  subjectsupon successfulcompletionofanofficevisitrequiredbytheStudyprotocol.
                                              C O UN T 1
                                 C onspiracy to C om m itW ire Fraud
                                         (18U.S.C.j1349)
                 The G enezalA llegations section of this lndictm ent is re-alleged and incorporated

   asthough fully setforth herein.
                 Begilm ing in or around Septem ber 2013 and continuing at least tluough in or
Case 1:21-cr-20301-DPG Document 1 Entered on FLSD Docket 05/12/2021 Page 6 of 14



  around April2017,in M iami-DadeCounty,in the Southern DistrictofFloridaand elsewhere,the

  defendant,

                                     JESSIC A PA LA CIO ,

  didwillfully,thatis,withtheintenttof'urthertheobjectoftheccmspiracy,andknowinglycombine,
  conspire, confederate,and agree with Yvelice Villam an Bencosm e, Lisett Raventos,M aytee

  Lledo,Person One,and with othersknown and unknown to the Grand Jury,to commitcertain

  offensesagainsttheUnited States,thatis,toknowingly,andwiththeintentto defraud,devise and

  intend to devisea schem e and artifice to defraud and to obtain m oney and property by m eansof

  m aterially false and fraudulent pretenses, representations, and prom ises, knowing that the

  pretenses,representations,andpromiseswerefalseandfraudulentwhenm ade,and,forthepurpose

  ofexecuting the schem e and artifice,did transm itand causeto betransmitted by m eans ofwire

  comm unication in interstate and foreign comm erce,certain writings,signs,signals,pictures,and

  sounds,in violation ofTitle 18,United StatesCode,Section 1343.

                                PURPO SE OF TH E CONSPIRACY

                It was the purpose of the conspiracy for JESSICA PA LA CIO and her co-

  conspiratorsto unlawfully enrich them selves by securing a contrad to conductthe Study,and

  causing theSponsorand/orthe CRO tom akepaym entson thatcontract,by making materialfalse

  and fraudulent representations regarding, among other things, subject eligibility for and
  participation in the Study.

                       M A NN ER AN D M EA N S O F TH E C O N SPIR AC Y

         Them annerand m eansby which JESSICA PALACIO and theirco-conspirators sought

  toaccomplishtheobjectandpurposeoftheconspiracyincluded,amongothers,thefollowing:
                 On oraboutOctober25,2013,Y velice V illam an Bencosm e entered into a Clinical
Case 1:21-cr-20301-DPG Document 1 Entered on FLSD Docket 05/12/2021 Page 7 of 14



  TrialAgreementwith theCRO,which wasacting on behalfoftheSponsor,to conductthe Study.

  Villaman Bencosme agreed to conducttheStudy attheUnlimited M edicalResearch site.Aspart

  ofthatagreement,Villam an Bencosm e and Unlimited M edicalResearch agreed to conductthe

  Study according to and in compliance with the Study protocol and all applicable laws and

  regulations.

         5.      To increase the payments received from the CRO under the Clinical Trial

  Agreement,JESSICA PALACIO andherco-conspiratorsfalsitied theparticipation ofsubjects
  in theStudy.TheDefendantand herco-conspiratorsentered falseinform ationin thecasehistories

  ofclinicaltrialsubjectstomakeitappearthatthesubjectshad,among otherthings,satisfiedthe
  eligibility criteriatoparticipateintheStudy,providedinfonned consentto participateintheStudy,

  received a physicalexam ination from Villam an Bencosm e atUnlimited M edical Research in

  relation totheStudy,received and been adm inistered aStudydrug,completedpatientassessm ents

  required by the Study protocol,reported data as required by the Study protocol,and received

  paym entforvisitsto Unlimited M edicalResearch aspartofthe Study.

                 JESSICA PALACIO and herco-conspiratorsrecruited and enrolled subjectsin
  the Study thatthey knew did notm eetthe eligibility criteria set forth in the Study protocol,

  including subjectsthatthey knew didnotsufferfrom themedicalconditionintendedtobetreated
  by the Study drug.
                 JESSICA PALACIO and her co-conspirators obtained and used personally

  identifiable infonnation of third parties, including copies of identification doeum ents such as

  drivers'licensesandbirth certificatesofthepediatricsubjectsand/ortheirparentsorguardians,to
  enrollandfalsely portray childrenasparticipantsintheStudy atUnlim itedM edicalResearch.For

   example, Yvelice Villaman Bencosm e and M aytee Lledo obtained personal identification
Case 1:21-cr-20301-DPG Document 1 Entered on FLSD Docket 05/12/2021 Page 8 of 14



  infonnation,such as copies of birth certiticates and drivers' licenses, from pediatric patient

  m edical records maintained at Villaman Bencosm e's private m edical practice. JESSICA

  PALACIO, Yvelice Villam an Bencosm e, Lisett Raventos, and M aytee Lledo used this

  identification infonnation to create and m aintain casehistorieswhich falsely portrayed Villam an

  Bencosme'spatientsassubjedswho had consentedtoparticipateand in factparticipated inthe
  Study.

           8.   ln order to preventthe Sponsor,the CRO,and the FDA from learning thatthe

  defendantshadfalsifiedtheparticipationofsubjectsintheStudy,JESSICA PALACIO,Yvelice
  Villaman Bencosme,LisettRaventos,and M ayteeLledo fabricated written case histories,so that

  thecasehistoriesfalsely andfraudulently representedthatsubjectshadparticipated in the Study
  according to theprotocol,when,in truth and in fact,thosesubjectshad notparticipated in the
  Study accordingto theprotocol.

           9.    JESSICA PALACIO,YveliceVillaman Bencosm e,LisettRaventos,and M aytee

  Lledo caused falseinformation to beentered in the casehistoriesforthe Study,to makeitappear

  thatsubjectshad,among otherthings,satisfied theeligibility criteriatoparticipateintheStudy,
  provided inform ed eonsentto participate in the Study,received a physicalexam ination from a

  clinicalinvestigatoratUnlimited M edicalResearch,received the Study drugatUnlimitedM edical

  Research,returned Study drug containersto Unlim ited M edicalResearch,and received payment

  for visitsto U nlim ited M edicalResearch,w hen,in truth and in fact,and asPA LA C IO ,V illam an

  Bencosm e,and Raventos w ellknew ,no such eventhad occurred.

           10. ToconcealthefactthatthesubjeetswerenotactuallyparticipatingintheStudyas
  requiredbytheprotocol,oneormoredefendantsdiscarded,withoutusing,theStudy dnzgprovided

   by the Sponsor,and JESSIC A PA LAC IO ,Y velice V illam an B encosm e,Lisetl R aventos,and
Case 1:21-cr-20301-DPG Document 1 Entered on FLSD Docket 05/12/2021 Page 9 of 14



  M aytee Lledo caused false documentation to be placed in the case historiesrepresenting that

  subjectsweretakingtheStudydrugasrequiredby theprotocol.
                TheStudyprotocolrequiredsubjectstoplacedailytelephonecallsinto an e-diary
  system ,entera contidentialpersonalidentitication numberspecific to the subject,and answer
  questionsto assessthesubjects'drug usage,symptoms,andexperience.ln orderto concealthe
  factthatthe subjectswere notactually participating in the Study asrequired by the protocol,
  JESSICA PALACIO knew that,atthe direction ofVillam an Bencosm e and Person 1,M aytee

  Lledo placed hundredsoftelephone callsto the e-dialy system forthe Study and provided false

  andfictitiousanswersinresponsetoquestionsaboutthesubjects'dailydrugusageandexperience.
                 The CRO,acting on behalfofthe Sponsor,paid Unlim ited M edicalResearch to

  conductthe Study. The CRO 's payments,on behalf ofthe Sponsor,were deposited into the

  U nlim ited M edicalR esearch bank account,overw hich LisettRaventos,Person 1,and othershad

  control. Unlimited M edical Research bank account funds were distributed to JESSICA

  PALA CIO ,Y velice V illam an Bencosm e,LisettRaventos,M aytee Lledo,Person 1,and their co-

  conspiratorsforparticipation in the clinicaltrialfraud schem e.

          13.    Betw een O ctober 2015 and D ecem ber 2016,Person 1,acting atthe direction of

  Yvelice Villam an Bencosm e,sentnumerouselectronic messagesto the CRO,dem anding thata

  finalpayment be issued to Unlimited M edical Research for the co-conspirators'purportedly

  legitim atework conducting theStudy.ln tnzth,andasPerson 1andBencosme wellknew,theco-

  conspiratorshadfalsifiedtheparticipationofsubjectsintheStudyandhadnotconductedtheStudy
  pursuantto theclinicaltrialprotocol,and consequently nopaym entshould havebeen madebythe

   CR O to U nlim ited M edicalR esearch.

          14.    To induce the Sponsor,through the CRO ,to enter into a C linicalTrialA greem ent
Case 1:21-cr-20301-DPG Document 1 Entered on FLSD Docket 05/12/2021 Page 10 of 14



  with and provide m oney to Unlim ited M edicalResearch,JESSICA PALACIO and her co-

  conspiratorsm adeand caused otherstom akenumerousm ateriallyfalseand fraudulentstatements

  to the Sponsor,the CRO and/ortheFDA,including,am ong otherthings,thefollowing:

                                   M aterially False Statem ents

                 ThatYvelice Villaman Bencosme and Unlimited M edicalResearch conducted the

                 Study in accordance with theprotocol;

         (b)     ThatenrolledsubjectssatisfiedtheeligibilitycriteriafortheStudy;
                 ThatVillaman Bencosmeconducted Study-related appointmentswith subjectsat
                 Unlim ited M edicalResearch and in accordance with the Study protocol;

         (d)     ThatJESSICA PALACIO and YveliceVillaman Bencosme obtained informed
                 consentfrom subjectspriortotheiremollmentintheStudy;
          (e)    ThatJESSICA PA LA CIO and otherU nlim ited M edicalResearch staffdispensed

                 theStudy drugtosubjects;
          (9     ThatJESSICA PALACIO andotherUnlimitedM edicalResearchstaffinformed
                 subjectsofthee-diary system andinstructedsubjectstocreateuniqueaccesscodes
                 and PlN num bersforthatsystem ;and

          (g)    Thatparentsofsubjectsplaceddailyphonecallstothee-diarysystem asrequired
                 by the Study protocol.

          Allin violation ofTitle 18,United StatesCode,Section 1349.

                                             C O UN T 2
                                          False Statem ents
                                      (18U.S.C.j1001(a)(2))
                 The GeneralAllegations section ofthislndictm entisre-alleged and incorporated

   by reference as though fully setforth herein.

                 On oraboutA pril25,2017,in M iam i-D ade County,in Southern D istrictofFlorida,

                                                   10
Case 1:21-cr-20301-DPG Document 1 Entered on FLSD Docket 05/12/2021 Page 11 of 14




  inamatterwithinthejurisdiction oftheUnited StatesFood andDrugAdministration,an agency
  oftheexecutivebranch ofthe United StatesGovernment,the defendant,

                                        JESSIC A PALA C IO ,

  did knowingly and willfully makea false,fictitious,and fraudulentstatementand representation

   astoa materialfact,in thattheDefendantrepresented in asigned affidavitthatshehadperfonned

   a screening visitfor D .H .in the Study,when in truth and in fact,and as the D efendantthen and

  there wellknew,shehad notperform ed a screeningvisitforD.H.,in violation ofTitle 18,United

   StatesCode,Section 1001(a)(2).

                                  FO R FEITUR E A LLEG A TIO N S

                  Theallegationsofthislndictmentarehereby re-alleged and by thisreferencef'
                                                                                          ully

   incorporated herein for alleging forfeiture to the U nited States ofA m erica of certain property in

   which the defendant,JESSICA PALACIO,hasan interest.

          2.      Uponconvictionofaviolationotloraconspiracytoviolate,Titlel8,UnitedStates
   Code,Section 1343,asalleged in thislndictm ent,theDefendantshallforfeitto the United States

   any property,realorpersonal,which constitutes,orisderived from proceedstraceable to such

   offense,pursuanttoTitle 18,UnitedStatesCode,Secticm 981(a)(1)(C).
                  Ifany ofthepropertysubjecttoforfeiture,asaresultofany actoromissionofthe
   D efendant:

                          cannotbe located upon theexerciseofduediligence;

                          has been transferred orsold to,ordeposited w ith,a third person;

                          hasbeenplaced beyondthejurisdicticm oftheCourt;
                  d.      has been substantially dim inished in value;or

                  C.      has been com m ingled w ith other property which cannot be subdivided
Case 1:21-cr-20301-DPG Document 1 Entered on FLSD Docket 05/12/2021 Page 12 of 14



                        withoutdifticulty,

  the United Statesshallbe entitled to the forfeiture ofsubstitute property undertheprovisionsof

  Title2l,UnitedStatesCode,Section853û8.
         A11pursuanttoTitle 18,United StatesCode,Section981(a)(1)(C),andtheproceduresset
  forth inTitle21,United StatesCode,Section 853,asincorporatedby Title28,UnitedStatesCode,

   Section2461(c).


                                                     A TRU E BILL



                                                     F REPER SON


     /
     .




    / )
   rAyANTO 10GONZALEZ
   ACTJNG UN TE STATESATTORNEY
   SO U THERN        TM CT OF FLO RIDA

   GU STAV W .EYLER
   D IRECTOR
   CON SUM ER PR OTECTION BM N CH
   U .S.D EPA RTM EN T O F JUSTICE


                               A -
   JOS UiD.ROTHMAN
   K AR A M .TR ASTER
   TRIA L ATTORN EY S
   CON SUM ER PRO TECTION BM N CH
   U .S.DEPA RTM EN T OF JU STICE




                                                12
Case 1:21-cr-20301-DPG Document 1 Entered on FLSD Docket 05/12/2021 Page 13 of 14
                                            UNITED STATESDISTRICT CoIJRT
                                            SO UTHERN DISTRICT OF FLO RIDA

 UNITED STA TESO FAM ERICA                              CASE NO .

                                                        CERTIFICATE OF TRIAL ATTO RNEY.
  JESSICA PALACIO,                                      SupersedingCaseInformation:
               Defendant.                    /
   CourtDivision:(SelectOne)                            Newdefendantts) I
                                                                        ''
                                                                         -IYes I--INo
   1-1
    7 Miami I--IKeyWest F-IFTL                          Numberofnewdefendants
   F-IWPB I--IFTP                                       Totalnumberofcounts
       1.Ihavecarefully considered theallegationsoftheindictm ent,thenum berofdefendants,thenumberofproh ble
         witnessesand the legalcom plexitiesofthelndictment/lnformation attachedhereto.
       2.lam aware thattheinformation suppliedonthisstatem entwillbereliedupon by theJudgesofthisCourtin
         settingtheircalendarsand schedulingcrim inaltrialsunderthem andateoftheSpeedyTrialAct,
         Title28 U.S.C.Section 3161.
           lnterpreter:(YesorNo) No
         Listlanguageand/ordialect
       4.Thiscase willtake 10 daysforthepartiesto try.
       5. Pleasecheck appropriatecategory and typeofoffense listedbelow:
             (Checkonlyone)                            (Checkonlyone)
         I 0to5days              (71                  Petty             E1
         II 6to l0days           Iz                   Minor             (71
         lII 11to20days          I7r
                                   1                  Misdemeanor       E1
         IV 21to60days           E7I                  Felony            Ed
         V 61daysandover         rql
        6.HasthiscasepreviouslybeenfiledinthisDistrictCourt? (YesorNo)Yes
           Ifyes:Judge Bloom                            CaseN o. 20-CR-20190
           (Attachcopyofdispositiveorder)
           Hasacomplaintbeenfiledinthismatter? (YesorNo)No
           lfyes:M agistrateCmse No.
           Relatedm iscellaneousnum bers:
           Defendantts)infederalcustodyasof
           Defendantts)instatecustodyasof
           Rule20 from theDistrictof
           Isthisapotentialdeathpenaltycase?(YesorNo) NO
        7. Doesthiscase originatefrom amatterpending in theCentralRegionoftheU.S.Attorney'sOfficepriorto
           August9,2013(Mag.JudgeAlicia0.Valle)?(YesorNo) No
        8. Doesthiscase originatefrom am atterpending intheN orthernRegionoftheU.S.Attorney'sOffice priorto
           August8,20l4(Mag.JudgeShaniekM aynard?(YesorNo) No
        9. Doesthiscase originatefrom amatterpending intheCentralRegion oftheU .S.Attorney'sOfticepriorto
           October3,2019(M ag.JudgeJaredStrauss)?(YesorNo) No


                                                                                                  :?
                                                                    Jos ua D .Rot m an
                                                                    DOJ TrialAttorney
                                                                    Coud ID No.     A5502447
*penaltySheetts)attachi                                                                           REV 3/l9/21
Case 1:21-cr-20301-DPG Document 1 Entered on FLSD Docket 05/12/2021 Page 14 of 14




                            UNITED STATES DISTRICT CO URT
                            SOUTH ERN DISTRICT OF FLORIDA


                                      PEN ALTY SH EET

   D efendant's N am e:              JESSICA PA LA CIO
   C ase N o:
   Count#: 1

     Title 18sUnited StatesCodesSection 1349

     Conspiracy to Com m itW ire Fraud

   *M ax Penalty;    Twenty (20)years'imprisonment

   Count#:

       Title 18,United StatesCodesSection 1001(a)(2)

       False Statem ents

   feM ax Penalty:     Five (5)years'imprisonm ent

   Count#:




   *M ax Penaltv:

   Count#:




   *M ax Penaltv:
   *Refers only to possible term ofincarceration,doesnotinclude possible fines,restitution,
   specialassessm ents,parole term s,or forfeituresthatm ay be applicable.
